Citation Nr: 0837428	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include vitiligo vulgaris, as due to radiation exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Newark, 
New Jersey Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO denied reopening the issue of 
service connection for a skin disorder and granted service 
connection for PTSD, assigning a 30 percent disability 
rating, effective December 22, 2004.

The Board notes that during the pendency of the appeal, in 
February 2007, the RO granted an increase for PTSD and 
assigned a 50 percent disability rating, effective December 
22, 2004.  This rating decision also granted service 
connection for hearing loss and tinnitus which were also 
previously on appeal.

The issue of entitlement to service connection for a skin 
disorder, to include vitiligo vulgaris, as due to radiation 
exposure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
nightmares, flashbacks, intrusive memories, anxiety, 
depression, sleep disturbance, irritability, avoidance of 
others and exaggerated startle response; Global Assessment of 
Functioning (GAF) scores ranged from 55 to 60.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in January 2005, prior to the 
initial adjudication of his claim in the April 2005 rating 
decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
February and April 2007, pertaining to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for this 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for PTSD and assigning an 
initial disability rating for this condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
veteran a Statement of the Case that addressed the initial 
rating assigned for his PTSD, included notice of the criteria 
for a higher rating for that condition, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private medical records, VA examinations and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

The veteran contends that his PTSD worse than is compensated 
for under the assigned disability rating and, as such, 
warrants a higher rating.  

Private medical records from October 2004 to April 2005 
reflect the veteran was treated for PTSD symptoms.  In an 
October 2004 report, the veteran described having flashbacks 
dating back to World War II when he was in the Bikini Islands 
in the South Pacific and exposed to flashes from nuclear 
weapons.  The veteran also reported sleeping problems and the 
physician stated that the veteran needed to be evaluated at 
the VA hospital for these complaints.  In November 2004, the 
veteran was diagnosed with PTSD with symptoms including 
anxiety, depression and insomnia.  The physician related the 
veteran's disorder to his exposure to atomic bomb explosions 
shortly after World War II.  The veteran was placed on daily 
medication, Remeron Soltabs, and the physician planned to 
follow up with the veteran monthly.  In an April 2005 report, 
the veteran's physician reported the veteran was seen for 
outpatient monthly therapy and was having dreams every night 
about bombs, nuclear explosions, being demoted in the Navy 
and having his rank restored after discharge. 

In a March 2005 VA examination, the veteran reported his PTSD 
symptoms consisted of flashbacks and dreams of flashing, 
glaring and illuminating lights, suicidal ideation without 
any attempts, anxiety, sleeping difficulty, loss of temper, 
exaggerated startle and avoidance of others.  The veteran 
reported working until around 1984 when he was placed on 
social security disability at the age of 57, due to an inner 
ear problem.  Although he had a good relationship with his 
wife and children, the veteran felt that in the past year he 
had become avoidant of others and had always liked to be 
alone.  He attended church and went to restaurants.  

A mental status evaluation revealed an appropriate 
appearance, a cooperative attitude, anxious and depressed 
mood, appropriate affect, normal speech and no imperceptions.  
The veteran's thought process was intact although thought 
content overly absorbed with military and police trauma.  He 
had suicidal ideation without intention, the wish to die and 
no homicidal ideation.  He was oriented in all three spheres, 
short and long term memory was intact, concentration was 
largely well.  Judgment, insight and impulse control were 
present.  In his summary of symptoms, the physician noted the 
veteran presented like a PTSD patient and, in addition to the 
above listed symptoms, he had intrusive thoughts, especially 
in the form of mental images accompanied by disturbing 
dreams, a sense of foreshortened future and a disturbance of 
sustained concentration.  The examiner found the veteran was 
capable of handling his own financial matters.  The veteran 
was diagnosed with PTSD and assigned a GAF score of 60.  

VA outpatient treatment reports from April 2005 reflect the 
veteran seen for a mental health consult.  He reported having 
been retired for 20 years, walking 2.5 miles frequently and 
calling his children once monthly on average.  The veteran 
reported that sometimes he wished he was dead but denied any 
present suicidal ideation or intent and had no history of 
suicide attempts.  He had a constricted affect, anxious and 
depressed mood, intact thought processes and content, no 
delusions or hallucinations and intact cognitive functioning.  
A summary of the emotional and behavioral assessment noted 
the veteran started developing psychiatric problems about a 
year earlier and was bothered by distressing memories of the 
atomic bomb testing in 1948.  It was additionally noted that 
he was anxious, easily irritable, had insomnia and was very 
bothered by distressing dreams.  The veteran was diagnosed 
with anxiety disorder and PTSD.

In a December 2006 VA examination, the veteran reported 
attending psychology and psychiatry treatment at the VA 
outpatient Clinic in 2005 where he was diagnosed with PTSD 
and assigned a GAF score of 55.  He reported being on- 
medication, Cymbalta, from a private physician from December 
2004 to March 2005.  He was currently taking medication, 
including Lexapro and Ativan.  The veteran was examined while 
in his nursing home due to his current disabilities.  The 
physician noted the veteran's history of cerebrovascular 
accident (CVA), also known as a stroke, seriously limited his 
language and cognitive abilities.  The veteran reported 
having distressing memories about past trauma, nightmares, 
sleep problems and irritability.  He retired about 21 years 
earlier and the physician noted that the severity of his 
present medical problems alone made him unemployable, as well 
as limited him from maintaining effective relationships.  

A mental status evaluation revealed that the veteran was 
alert but confused, cooperative but often tearful and calm in 
his motor activity.  He had a depressed mood and labile 
(unstable) affect.  The veteran's severely limited speech 
prevented the psychologist from determining if there were any 
impairments in perceptions, thought content or any suicidal 
or homicidal ideation.  He was oriented to himself but not to 
the date or place.  Both concentration and short term memory 
were seriously impaired.  He had limited insight to his 
medical and psychiatric problems.  Abstract thinking, 
judgment and impulse control were also significantly impaired 
by his stroke.  The veteran was diagnosed with PTSD and 
assigned a total GAF score of 25, due to his serious 
impairment with his ability to communicate with others 
secondary to his CVA.  The examiner, in reviewing VA records 
prior to the veteran's stroke, concluded that he would most 
likely have a GAF score of 55 due to memories of trauma, 
nightmares, anxiety, irritability and insomnia.  He was found 
to be incapable of handling his own financial matters.

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 50 percent at any time since the effective date of 
service connection on December 22, 2004.  The record is 
absent of PTSD symptoms consisting of obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships so as to warrant a 70 percent disability 
rating.  In this regard, the Board acknowledges that the 
December 2006 VA examiner found the veteran was severely 
limited in several areas including speech, memory, judgment, 
impulse control and abstract thinking, however, such 
limitations were found to be due to the veteran's previous 
stroke and not PTSD.  In fact, while the examiner noted total 
GAF of 25, this was due to his serious impairment with his 
ability to communicate with others secondary to his CVA, and 
assigned a GAF score of 55 due solely to his PTSD symptoms.  
While the Board notes that the December 2006 VA examiner 
found the veteran was unemployable, this was not due to the 
veteran's PTSD alone.  

In addition, the veteran's GAF scores ranged from 55 to 60, 
thereby indicating moderate symptoms or moderated difficulty 
in social, occupational or school functioning.  As noted 
above, evaluations are not assigned based solely upon GAF 
scores, and the symptomatology described in the record fails 
to more nearly approximate the criteria for a 70 percent 
rating at any point during the course of the appeal.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 50 percent at any 
time since the effective date of service connection for PTSD 
on December 22, 2004.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the veteran's disability has been no more 
than 50 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 50 percent for PTSD is not warranted at any time since the 
effective date of service connection on December 22, 2004.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.



Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the veteran's 
PTSD.  In fact, the evidence of record reflects that the 
veteran is severely limited due to his stroke rather than his 
PTSD symptoms.  As a result, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.





REMAND

The veteran's original claim for service connection for a 
skin disorder was denied in March 1997.  This decision was 
not appealed and thus became final.  

Following the finality of this rating decision, regulation 
changes were made with regard to claims for service 
connection based on exposure to ionizing radiation.  
Effective September 24 1998, the 38 C.F.R. § 3.311(b)(2) was 
amended to include prostate cancer and any other cancer under 
the presumptive "radiogenic diseases."  In addition, 
effective August 8, 2006, 38 C.F.R. § 3.309(d)(3)(ii) was 
amended by adding a paragraph to define "radiation-risk 
activity" as to include service in a capacity, which, if 
performed as an employee of the Department of Energy, would 
qualify the individual for inclusion as a member of the 
Special Exposure Cohort under the Energy Employees 
Occupational Illness Compensation Program Act of 2000 
(codified as amended at 42 U.S.C.A. § 73481(14).  This 
amendment applied to payments beginning on or after March 26, 
2002.  

The veteran filed a claim reopen his claim for service 
connection for a skin condition in December 2004.  The RO 
adjudicated the veteran's claim based on whether new and 
material evidence had been received under 38 U.S.C.A. §7105 
and 38 C.F.R. § 3.156 and denied the veteran's claim for 
service connection for a skin disorder in April 2005, as no 
new and material evidence was received.  The veteran was 
provided a VCAA letter in January 2005, addressing his claim 
to reopen and notifying him of why he was previously denied 
and what type of evidence would be considered sufficient new 
and material evidence to reopen the claim.  

Here the veteran has not received proper VCAA notice in 
compliance with Pelegrini v. Principi 18 Vet.App. 112, 125-
126 (2004).  In citing Spencer v. Brown, 4 Vet.App. 283 
(1993), the Pelegrini decision provides in relevant part that 
"when there has been an intervening liberalizing law or VA 
issue which may affect the disposition of the claim" VA is 
required "to conduct de novo review of a previously and 
finally denied claim."  The Court noted that while 38 U.S.C. 
§ 5110(g) does not create such a requirement "on its face or 
by clear implication ..., it appears to be contingent upon, 
and thus to presuppose, the existence of such a right."  See 
Pelegrini, 18 Vet.App. at 125; see also Spencer, 4 Vet.App. 
at 288.  

The Pelegrini decision reasoned that where a claim that is 
based upon a substantive right created by a statutory or 
regulatory provision that did not previously exist at the 
time of the prior final denial of the claim, an adjudication 
of the latter claim is not a "reopening" of the first, such 
as would be prohibited, absent new and material evidence, by 
section 7105.  Finally, in this matter the Court acknowledged 
that the fact of the intervening change in law is itself 
sufficient to change the factual basis such that the latter 
claim is not "a claim based upon the same factual basis," 
as the former claim.  38 U.S.C. § 7105; Pelegrini, 18 
Vet.App. at 125; Akins v. Derwinski, 1 Vet.App. 228, 230 
(1991).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The changes to 38 C.F.R.§§ 3.309(d)(3)(ii) and 
3.311(b)(2)(ii) following the last final rating decision in 
March 1997, constitute intervening liberalizing laws which 
may affect the outcome of the veteran's claim.  As these 
regulatory provisions did not exist at the time of the prior 
final denial of the claim, the veteran's claim for service 
connection for a skin disorder, to include vitiligo vulgaris, 
as due to radiation exposure, is not considered a claim for 
new and material evidence and is in fact, a claim based upon 
a different factual basis.  Therefore, under Pelegrini and in 
light of the intervening changes in the law regarding claims 
for service connection based upon exposure to ionizing 
radiation, VA is required to conduct a de novo review of the 
veteran's previously denied claim.  See Pelegrini, 18 
Vet.App. at 125; see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  See also Simmons v. Nicholson, 
487 F.3d 892 (2007).  As the January 2005 VCAA letter only 
provided the veteran with notice regarding what is required 
to reopen his claim for new and material evidence under 
provisions of 38 U.S.C.A § 7105 and 38 C.F.R. §3.156, the 
Board finds that the VCAA notice was inadequate and thus 
constitutes prejudicial error.  In this regard, the veteran 
was not provided notice of what evidence is required to 
substantiate a claim for service connection based upon 
radiation exposure in light of the regulation changes in 
effect after the previous denied of his claim.  Thus, the 
veteran was not provided an opportunity to submit relevant 
evidence.  Proper VCAA notice must be provided to the 
veteran, including specifically what is needed to establish a 
claim for service connection based on ionizing radiation 
exposure.  After proper notice has been issued, the RO should 
conduct a de novo review of his claim for service connection 
for a skin disorder, to include vitiligo vulgaris, as due to 
radiation exposure.

Accordingly, the case is REMANDED for the following action:
	
1.   Send the appellant a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. §§ 3.311(b)(2), 3.309(d)(3)(ii), 
that provides notice of (1) the 
requirements for service connection under 
38 C.F.R. §§ 3.303, 3.309 and 3.311, to 
include what diseases constitute a 
radiogenic disease and what qualifies as 
a radiation-risk activity.  The notice 
letter should be sufficiently "tailored," 
and must respond to the particulars of 
the application submitted.

2.  After completion of the above 
development, the issue of entitlement to 
service connection for a skin disorder, 
to include vitiligo vulgaris, as due to 
radiation exposure, should be 
reajudicated on a de novo basis.  If the 
determination of the benefit sought on 
appeal remains adverse to the appellant, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


